UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LENIN MOREL,

                                        Movant,                         16 Civ. 5810 (PAE)
                         -v-
                                                                       11 Cr. 1032-54 (PAE)
 UNITED STATES OF AMERICA,
                                                                            ORDER
                                        Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the pro se petition of Lenin Morel for relief pursuant to 28

U.S.C. § 2255 (Dkt. 1 in 16 Civ. 5810). For the reasons that follow, the Court denies Morel’s

petition as meritless.

       1. Morel challenges his sentence as unlawful under Johnson v. United States, 135 S. Ct.

2551 (2015). Johnson, however, has no bearing here, on either Morel’s conviction or his

sentence.

       2. Johnson held void for vagueness the residual clause definition of the term “crime of

violence” as used within 18 U.S.C. § 924(e)(2)(B)(i), a firearms statute. Morel, however, did not

plead guilty to violating the firearms statute addressed in Johnson, or indeed a firearms statute at

all. Rather, Morel pled to Count One of Indictment S5 11 Cr. 1032 (PAE), which charged Morel

and numerous other members and associates of the Bronx Trinitarios Gang with participating in

a racketeering conspiracy, in violation of 18 U.S.C. § 1961(c). That offense does not contain as

an element that the defendant participated in a “crime of violence,” or, for that matter, a residual

clause along the lines held problematic in Johnson and its progeny.
       3. Johnson also does not supply a basis for Morel to challenge his sentence. Morel was

sentenced to a sentence of 262 months imprisonment, based, among other things, on his

admission to having participated in the murder of Miguel Perez. That sentence was within the

advisory guidelines range as calculated by the parties and the Court. The record immediately

available to the Court does not reflect that any guidelines provision with language tracking that

in Johnson played any role in the calculation of Morel’s advisory guidelines range. Regardless,

the Supreme Court has declined to extend Johnson to identically worded language in the

advisory Sentencing Guidelines. See Beckles v. United States, 137 S. Ct. 886, 890 (2017). That

is because “the Guidelines are not subject to a vagueness challenge under the Due Process

Clause” because “the advisory guidelines do not fix the permissible range of sentences . . . [but]

merely guide the exercise of a court’s discretion in choosing an appropriate sentence within the

statutory range.” Id. at 892. Therefore, Johnson does not afford any basis for sentencing relief

for Morel.

       4. In the course of reviewing Morel’s petition, the Court has, more generally, reviewed

the record of Morel’s plea and sentencing, mindful of Morel’s later request (Dkt. 3 in 16 Civ.

5810) to the Clerk of Court to be sent the transcript of his guilty plea and the docket sheet. The

Court has not found any infirmity in any proceedings in Morel’s case.

       The Clerk of Court is respectfully directed to close this case.

       The Court declines to issue a certificate of appealability and certifies that any appeal from

this order would not be taken in good faith; therefore, in forma pauperis status is denied for the

purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 445 (1962).




                                                 2
